MEMORANDUM ***
In this petition, we determine whether substantial evidence supports the adverse credibility finding of the Board of Immigration Appeals (Board). If so, we need not address whether the Board improperly required Lin to provide corroborative evidence to support his application. The Board had jurisdiction under 8 C.F.R. §§ 3.1(b)(3) and 240.53(a), and we have jurisdiction over this timely petition pursuant to 8 U.S.C. § 1252(b).
The first question is whether the Board made an adverse credibility finding. The Board’s finding that Lin’s account was implausible is a credibility finding. Salaam v. INS, 229 F.3d 1234, 1238 (9th Cir.2000). We therefore review only the Board’s finding. That finding must be reviewed for substantial evidence, and it will not be overturned “unless the evidence presented compels a reasonable factfinder to reach a contrary result.” Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.1996).
Lin asserts that the actions he and his wife took after his mother was detained should not support the Board’s adverse credibility finding because they were understandable. This case is distinguished from In Re B-, in which there was a very good reason why the asylum applicant behaved in the manner that he did, leaving his wife and children behind in Afghanistan. In Re B-, 21 I. & N. Dec. 66, 70, 1995 WL 326740 (BIA 1995). By contrast, *861in the present case, Lin offers no plausible explanation for remaining at his family’s home when he allegedly knew that the birth control authorities were looking for both him and his wife. Lin’s account in his brief that he and his wife remained in their family home because they were essentially resigned to the inevitable is inconsistent with his testimony that he would not allow his wife to trade herself for his mother.
While an alien’s testimony is sufficient to establish his eligibility for asylum where the testimony is credible and unrefuted, Lin’s testimony was not deemed credible, by the Board. Therefore, the Board’s determination that Lin had not met his burden of establishing that he has a well-founded fear of persecution, that he suffered past persecution, or that it is more likely than not that he will be persecuted if returned to China is supported by substantial evidence.
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.